Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Admitted Prior Art
The rejection of claim 1 (shape of the loop shaped waveguide) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.	
Response to Arguments
Applicant’s arguments filed on 3/17/22 with respect to claim 1 have been considered but they are not persuasive.
Regarding applicant’s argument against the Official Notice of the fact that different shapes of the loop waveguide are well known, taken by the examiner in the office action dated 6/28/21. First, the applicant points to the rejection mailed on 07/02/20 to support their argument that the Official Notice was improper, the examiner disagrees, and responds that official notice was not take in the rejection of 07/02/20, but was taken a year later in the rejection mailed on 6/28/21. Second, the applicant’s response on 8/26/21 following the official notice taken on 6/28/21, did not challenge the official notice taken by the examiner, and the official notice became admitted prior art, therefore the present traverse is untimely.
As such, the Official Notice was not seasonably and effectively traversed by the applicant.
Regarding the English language translation, the examiner is specifically requiring a translation under 37 CFR §1.55(g)(3)(iii) for the following reasons:
The limitations “connection point between the loopback mirror and the first optical waveguide” and “connection point between the tap port and the second optical waveguide” do not have a clear definition in the specification, the specification sometimes refers to them as “connection positions” and other times as “connection points”, no structural features of these points or positions are disclosed. Applicants have previously argued that there is a significant difference between “point” and “position”, 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action, see 37 CFR §1.55(g)(3)(iii).
Regarding applicant's request to provide a reason for requesting the translation of the foreign application, the examiner clarifies that the translation is needed in order to ascertain proper 112(a) support for the limitations added to the claims after the filing date of the application, as there appears some wording differences between the claims and the specification and reading the foreign application would be beneficial.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses limitations “an optical loss rate of the first optical waveguide therebetween are the same” and “an optical phase shift rate of the first optical waveguide therebetween are the same”. There is no support for these limitations in the specification. Applicant did not identify where these limitations can be found in the specification. The closest similarity that the examiner was able to find is in paragraph 0047 of the PGPub which discloses “Further, it is important that the optical properties 
This is understood to mean that the optical loss rate/phase shift rate is the same for the light beams traveling in the clockwise and counterclockwise directions around the loopback mirror 12, and the optical loss rate/phase shift rate is the same for the light beams traveling in the clockwise and counterclockwise directions around the tap port 15. As can be seen from this quotation, the specification is referring to the optical waveguides that constitute the body of loopback mirror 12 and the tap port 15, not to the first optical waveguide 11. There is no other mention of the optical loss rate and the optical phase shift rate in the specification.
For these reasons, the limitations listed above fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses limitations “an optical loss rate of the first optical waveguide therebetween are the same” and “an optical phase shift rate of the first optical waveguide therebetween are the same”. It is not clear from the claim what the optical loss rate is the same as, and what the phase shift rate is the same as, are they the same as each other? Are they the same as the optical loss rate and optical shift rate of the loopback mirror and the tap port? Also, the limitation “the first optical waveguide therebetween” is confusing, since it is not clear between which two elements the first optical waveguide is located? Based on the location of this limitation in the claim, it seems to refer to the location between the loopback mirror and the tap port.
The remainder of the claims are rejected for their dependence on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828